Title: From George Washington to Mordecai Gist, 2 January 1781
From: Washington, George
To: Gist, Mordecai


                        
                            Dear Sir
                            Head Quarters New Windsor 2d Jany 1781.
                        
                        I am pleased to hear, by yours of the 15th ulto, that the Legislature of your State are making spirited
                            exertions and preparations against the next Campaign. This seems to be the prevailing disposition, but I fear the means
                            which have been generally adopted, for procuring Men, will not answer. Where there is an alternative of Money or Men, the
                            former will be preferred by the Classes, as being least troublesome.
                        Mrs Washington informs me, that when she passed thro’ Baltimore, you were at a loss to know how to apply the
                            Shirts purchased by the subscription of the Ladies. I wonder at that, as I had, sometime before, written to Mrs Governor
                            Lee, and desired that they might all be sent to the southern Army. My letter, I presume, had not then
                            reached her, or she had not communicated my intentions to those you have the care of them. I am Dear
                            Sir Your most obt and hble Servt
                        
                            Go: Washington
                        
                    